Exhibit 10.53
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.
FLEET SERVICES AGREEMENT
Date: January 1, 2008
Between
AMERICAN RAILCAR INDUSTRIES, INC.
And
AMERICAN RAILCAR LEASING, LLC

 



--------------------------------------------------------------------------------



 



This agreement (“Agreement”) is to confirm and document our mutual understanding
with respect to the terms and conditions under which American Railcar
Industries, Inc. (hereinafter “ARI”) of 100 Clark Street, St. Charles, MO 63301,
a Missouri corporation, agrees to provide AMERICAN RAILCAR LEASING LLC
(hereinafter “ARL ”) of 100 Clark Street, Suite 201 ,St. Charles, MO 63301 with
certain services as hereinafter specified.

  1.   SERVICES

  a.   For the purposes hereof, the term “Services” shall include, without
limitation, the following activities and services to be provided to ARL by ARI:
        Repair Services as described by Exhibit A, “American Railcar Leasing,
LLC Fleet Services”, which is attached hereto and incorporated herein. The rates
and fees for the Services shall be as specified in Exhibit A. These rates and
fees will be effective for all cars arriving, or services provided, after
January 1, 2008 and are [*****] for one year. After the initial one year term,
the labor rate [*****] may be increased annually, not to exceed [*****] in any
one year. Any changes resulting from such negotiation will take affect on the
date mutually agreed-to by the parties.     b.   Fleet Services as described by
Exhibit B, “American Railcar Leasing LLC Repair Services”, which is attached
hereto and incorporated herein. The rates and fees for the Services shall be as
specified in Exhibit B. These rates and fees will be effective for all cars
arriving, or services provided, after January 1, 2008, and are firm for three
years.

  2.   PAYMENT         An invoice shall be submitted at the beginning of each
month. Such invoice shall identify the Services, and items, if any, that require
payment for disbursements made by ARI on behalf of ARL. Such items shall
include, but not be limited to railcar cleaning, maintenance, repairs,
modifications, paint and lining, shop loading, associated reporting, and payment
of ad valorem taxes. The invoice provided shall accurately reflect the
appropriate charges and/or credits due ARL on a monthly basis.         All
invoices are due and payable by ARL to ARI via wire transfer within 5 business
days at the end of a month for which the invoices are due. Any disbursements
made by ARI on behalf of ARL will be paid on ARL’s behalf in a timely manner and
ARL will reimburse ARI upon notification for any such disbursements.     3.  
TERM

  a.   The term of this Agreement shall commence upon January 1, 2008 and shall
continue for a period of three (3) years. Thereafter, this Agreement shall
remain in effect from year to year unless a party, at least sixty (60) days
prior to the end of the 3-year period or any subsequent annual period, notifies
the other party in writing that this Agreement shall terminate at the end of the
then current period.     b.   Notwithstanding any termination of this Agreement,
ARI agrees to provide ARL, during the period prior to termination and/or for up
to three months thereafter, at ARL’s option, such assistance as ARL may request
to return to ARL, or to transfer to another provider, all of

1



--------------------------------------------------------------------------------



 



      ARL’s data, inventory, and ARI’s related responsibilities for the Services
provided under this Agreement. Compensation to the canceled party for such
transfer assistance services shall be no greater than the compensation for
Services provided in Exhibit D attached hereto and incorporated herein.

4.1 INSURANCE

  a.   ARI shall obtain, and shall at all times during the Term maintain in full
force and effect, with financially sound and reputable insurers selected in
accordance with sound commercial and industry practices such property, casualty,
public liability and other insurance on its property, assets, and business in
such amounts and against such risks as is consistent and in accordance with
sound commercial and industry practice for activities similar to ARI’s
obligations hereunder.     b.   Without limitation on the foregoing clause (a),
ARI shall obtain, and shall at all times during the Term maintain in full force
and effect, with respect to the Cars, policies of such insurance and against
such risks as are maintained by ARI from time to time with respect to other
railcars for which it performs maintenance and servicing, including casualty,
public liability and pollution coverage for all losses related to cargo,
including clean-up costs and legal defense costs, subject, in each case, to
compliance with certain insurance-related provisions in the User Leases and
other provisions of this Section 4.1. Such insurance shall be in addition to any
insurance provided by a User pursuant to the terms of any lease to which such
Car is then subject. All insurance obtained by ARI with respect to the Cars may
(and shall to the extent reasonably practicable unless ARL objects) be
maintained under policies of insurance that ARI obtains for itself and other
railcars so long as ARL and any other Person designated by ARL are additional
insured’s there under and loss payees, as their interests may appear, with
respect to the Cars, and such insurance may be placed through insurers who are
Affiliates of ARI so long as the prices and terms thereof are comparable to
those that could be obtained from comparable unaffiliated insurers. Copies of
policies and certificates of insurance with respect thereto shall be furnished
promptly to ARL. If at any time the insurance maintained by ARI on the Cars
shall lapse or have limits lower than as described therein for whatever reason,
ARI, promptly upon receipt of notice of the lapse of or decrease in such
insurance coverage, shall give notice to ARL of the same. ARI shall also notify
ARL promptly with respect to any default in the payment of any premium or of any
other act or omission of ARI or of any other Person of which ARI has knowledge
that might invalidate, render unenforceable, result in a lapse of or reduce any
insurance coverage on the Cars maintained by ARI pursuant to this Agreement. ARI
shall collect any amounts due from the insurers under such policies and shall
provide ARL with such reasonable assistance as ARL may request in any dealings
that ARL may have with such insurers, including the pursuit of any claims under
such policies. To the extent that ARI elects to self-insure against certain
risks with respect to the Cars, then upon the occurrence of an applicable
insurable event with respect to a Car, ARI shall remit to ARL the amount of such
self-insured risk.     c.   Each insurance policy maintained by ARI pursuant to
the provisions of Section 4.1(b) shall (i) expressly provide that no
cancellation or termination thereof material change therein shall be effective
unless at least thirty (30) days’ prior written notice shall have

2



--------------------------------------------------------------------------------



 



      been given to ARL, (ii) expressly provide that if such insurance shall be
cancelled for any reason whatsoever, or if any substantial changes are made in
the coverage that affect the interest of ARL or any other Person listed as an
additional insured or loss payee, or if such insurance shall be allowed to lapse
for nonpayment of premium, such cancellation, change or lapse shall not be
effective as to ARL and any such other Person for thirty (30) days after receipt
by ARL of written notice from such insurers of such cancellation, change or
lapse, (iii) permit ARL or any such other Person to make payments to affect the
continuation of such insurance coverage upon notice of cancellation due to
nonpayment of premium, and (iv) expressly provide that if such insurance shall
not be renewed for any reason whatsoever, such insurers shall provide written
notice of such non-renewal to ARL at least thirty (30) days prior to the
expiration date of the policy.     d.   ARI shall deliver or cause to be
delivered to ARL (i) no later than the date hereof, certificates evidencing the
insurance required pursuant to this section 4.1 and evidence satisfactory to ARL
that the Cars have been properly included in a schedule to the insurance
policies required pursuant to Section 4.1(b), and (ii) promptly after each
renewal thereof, additional certificates evidencing the renewal of such
insurance.     e.   In the event that any insurance coverage required by
Section 4.1(b) or the limits deductible amounts, or requirements thereof are not
reasonably available and commercially feasible in the available insurance
market, ARL shall not unreasonably withhold its agreement to waive the
requirement of such coverage, limits, deductible amounts, or requirements to the
extent the maintenance thereof is not so available; provided, however, that
(i) ARI shall have made a request for such waiver and shall have provided ARL
with written reports prepared by an independent insurance advisor certifying
that such coverage, limits, deductible amounts, or requirements are not
reasonably available and commercially feasible in the available insurance market
for railcars similar to the Cars and, where the required amount of coverage is
not so available, certifying as maximum amount that is so available and (ii) any
waiver granted pursuant to this clause shall be effective only during the period
that the coverage, limits, deductible amounts, or requirements thereby waived
are not reasonably available and commercially feasible in the available
insurance market.

  5.   INDEMNIFICATION         ARL shall defend, indemnify and hold ARI harmless
from and against any and all claims, actions, damages, expenses, losses or
liabilities incurred by or asserted against ARI to the extent caused by ARL’s
negligence or breach of this Agreement. ARI shall defend, indemnify and hold ARL
harmless from and against any and all claims, actions, damages, expenses, losses
or liabilities incurred or asserted against ARL to the extent caused by ARI’s
negligence or breach of this Agreement.     6.   REMEDIES.         It is
mutually agreed that the time of performance of the Services hereunder and
payment of charges is of the essence of this Agreement. If either party shall
default in the performance or observance of any of the other agreements herein
contained to be performed or observed and such default shall continue for ten
(10) days after written notice from the non-defaulting party, or if there shall
be filed by or against either party a petition in bankruptcy or for
reorganization under the Bankruptcy Law or there shall be a receiver appointed
for any part of such party’s property or

3



--------------------------------------------------------------------------------



 



  such party shall make a general assignment for the benefit of creditors, then
and in any of said events, the other party at its election, may immediately
terminate this Agreement.

7. CONFIDENTIALITY
ARI, its employees and agents shall treat and maintain as confidential all of
ARL’s confidential and proprietary information, and agrees not to use or
disclose any such information to others except as is necessary to perform
Services hereunder. This information will include but not be limited to any
technical information, experience or data regarding ARL’s products, plans,
programs, plants, processes, costs, equipment, operations, or customers which
may be disclosed to or come within the knowledge of ARI, its employees and
agents in the performance of this Agreement. However, no confidential
relationship will arise or exist as to any such disclosed subject matter which
is in the public domain other than as a result of a breach of this agreement or
other wrongful acts by ARI, its employees, or agents.
ARL, its employees and agents shall treat and maintain as confidential all of
ARI’s confidential and proprietary information, and agrees not to use or
disclose any such information to others except as is necessary to utilize and
benefit from the Services hereunder. This information will include but not be
limited to any technical information, experience or data regarding ARI’s
products, plans, programs, plants, processes, costs, equipment, operations, or
customers which may be disclosed to or come within the knowledge of ARL, its
employees and agents in the performance of this Agreement. However, no
confidential relationship will arise or exist as to any such disclosed subject
matter which is in the public domain other than as a result of a breach of this
agreement or other wrongful acts by ARL, its employees, or agents.

8.  NOTICES

Any notices, requests, demands, and determinations under this Agreement (other
than routine operational communications), shall be in writing and shall be
deemed duly given (i) when delivered by hand, (ii) one (1) business day after
being given to a nationally recognized express courier with a reliable system
for tracking delivery, or (iii) when sent confirmed facsimile or e-mail with a
copy sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed as follows:

     
If to ARL:
  American Railcar Leasing LLC
 
  100 Clark St., Suite 201
 
  St. Charles, MO 63301
 
  Attn: Dave Maechling , Director – Leasing Services
 
   
If to ARI
  American Railcar Industries, Inc.
 
  100 Clark Street
 
  St. Charles, MO 63301
 
  Attn: Alan Lullman

4



--------------------------------------------------------------------------------



 



      Either party, by written notice to the other party, may change the person
and/or address to which notice shall be given. Both parties agree to acknowledge
in writing the receipt of any notice delivered in person.     9.   WAIVER      
  The failure of a party hereunder to assert the right to enforce an obligation
of the other party shall not be deemed a waiver of such right or obligation and
in no event shall any waiver by ARL or ARI of any default under this Agreement
operate as a waiver of any further default, whether of a like or different
character or a continuing waiver of subsequent defaults.     10.   MISCELLANEOUS

  a.   This Agreement shall be governed by the laws of the State of New York. By
signing this Agreement, the parties agree to submit to the jurisdiction of the
courts of the State of New York. The confidentiality and indemnification
obligations of the parties under this Agreement shall survive the termination or
expiration of this Agreement.     b.   If any clause or provision of this
Agreement shall be adjudged invalid or unenforceable by a court of competent
jurisdiction or by operation of any applicable law, it shall not affect the
validity or enforceability of any other clause or provision, which shall remain
in full force and effect.     c.   Neither party will assign, transfer,
encumber, or otherwise dispose of this Agreement without the written consent of
the other party, where such consent shall not be unreasonably withheld. Any
transfer cost will be borne by the party making the transfer.     d.   In no
event shall either party be liable for any consequential, incidental, special,
or punitive damages, including but not limited to any damages for lost profits,
or business opportunities, or damage to reputation.     e.   This Agreement,
along with its Exhibits and Riders, constitutes the entire Agreement with
respect to ARI, ARL and the Services, and supersedes all prior negotiations,
dealings, and agreements, whether verbal or written. This Agreement may not be
modified unless done in writing and signed by authorized representatives of ARI
and ARL.     f.   The headings of this Agreement are for reference only and are
not to be construed as part of this Agreement.

     11. Most Favored Terms. If, at any time during the term, ARI provides
maintenance, repair and other services similar to those provided hereunder to
any other Person on terms (including price and priority) more favorable than
those offered to ARL, ARI will promptly notify ARL in writing and will offer and
make available to ARL such terms for such period as such more favorable terms
are provided to such other Person.
     12. DEFINITIONS
“AAR” means the Association of American Railroads and any successor thereto.
“ARI” shall have the meaning set forth in the preamble hereof.
“ARL” shall have the meaning set forth in the preamble hereof.
“Cars” means at any time the hopper, tank and other railcars owned or managed by
ARL or any of its Affiliates.

5



--------------------------------------------------------------------------------



 



“Owner” means any Person that owns Cars.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity, or Governmental Authority.
“Regulatory Authorities” means the ICC, the DOT, the DOL, the AAR or any other
governmental authority or industry agency or authority that has proper
jurisdiction to regulate the ownership, leasing, operation, maintenance or use
of the Cars.
“ICC” means the United States Interstate Commerce Commission.
“DOL” means the United States Department of Labor.
“DOT” means the United States Department of Transportation.
“User Lease” means any car service contract or other lease of one or more Cars
or any separate schedule or rider to a master car service contract or other
lease and which schedule or rider incorporates by reference all of the terms and
conditions of such master contract or lease other than those in other schedules
or riders thereto or as specifically identified in such schedule or rider.
“User” means any shipper, railroad or other Person not an Affiliate of ARL or
any Owner who uses cars pursuant to a User Lease.
IN WITNESS WHEREOF, the parties have executed this Agreement:

              American Railcar Industries, Inc.   American railcar leasing, llc
 
           
By:
  /s/ Alan C. Lullman    By:   /s/ H. L. McKinstry 
 
           
Name:
  Alan C. Lullman   Name:   Harry L. McKinstry
Title:
  Sr. Vice President   Title:   Vice President – Finance & Controller
 
           
Date:
     February 26, 2008     Date:      February 26, 2008  
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT A
(FINAL TERMS OF PROPOSAL)
AMERICAN RAILCAR LEASING, LLC
REPAIR SERVICES
1. REPAIR SERVICES

  a.   ARI shall use reasonable commercial efforts to cause the Cars to be
repaired in good operating order and condition. The standard for Repair services
shall be the highest of (i) standard industry practice, (ii) any standard
required or set forth for the Cars or railcars of a similar class by law or any
Regulatory Authority, and (iii) with respect to the Cars or railcars of a
similar class by law or any Regulatory Authority, and (iv) with respect to the
Cars leased to each User, any standard set by such User, whether by terms of a
User Lease or by other understanding or agreement between a User and ARL or an
Owner; provided, however, that such standard shall never be lower than the
standard for Repair services provided to any other customer of ARI to which ARI
provides general maintenance services for a fleet of owned or leased railcars;
and provided , further, that subject to Section 1(e), (1) expenditures for
Repair services in excess of those expenditures shall not be made without the
prior written consent of ARL unless such Repair services are required pursuant
to applicable law or the rules and regulations of any Regulatory Authority and
(2) unless required pursuant to applicable law or the rules and regulations of
any Regulatory Authority or consented to in writing by ARL, no action shall be
taken hereunder by ARI, regardless of cost, that reduces the value or utility of
any Car. Repair services shall include, without limitation, all repairs,
servicing, painting, alterations, modifications, improvements or additions to
the Cars in order to meet any of the foregoing standards. (Repair services also
shall include sales of railcar materials and parts requested by railroads,
mobile units, mini-shops or ARL). Simultaneously with the execution and delivery
of this Agreement, ARL shall provide ARI with guidelines with respect to certain
Cars, which guidelines may be amended by ARL from time to time. In the event
that Repair services are to be provided in respect of any Car covered by such
guidelines, ARI shall notify ARL prior to the performance of such Repair
services.     b.   Repair services may be performed by ARI or third Persons as
may be designated by ARL from time-to-time. All other services to be provided by
ARI under this Agreement shall be performed by ARI unless otherwise consented to
in writing by ARL.     c.   If material supplied by ARI or work performed by it
is found to be defective, ARL shall notify ARI and ARL shall have the right to
require the prompt correction thereof by ARI and ARI’s expense and risk or, at
ARL’s option, ARL may correct the work or have the same corrected, charging ARI
for the cost of making such correction. Such correction shall not affect ARI’s
warranty pursuant to Section 1(d). If correction of such work is

7



--------------------------------------------------------------------------------



 



      impractical, in the opinion of ARL, ARI shall bear all risk after notice
of rejection and ARI will, if requested in writing to do so by ARL, at ARI’s
expense, promptly such work or parts, ARL may by contract or otherwise replace
such work or such parts and charge ARI the excess cost occasioned to ARL
thereby. In lieu of the foregoing, ARL may reject and/or return any defective
work or materials and ARI shall refund to ARL any payment made therefore.     d.
  ARI warrants to ARL that (i) all labor furnished to ARL hereunder shall be
performed in a workmanlike manner, (ii) all parts furnished to ARL hereunder
that are designed by ARI shall be free from all defects in design and materials,
and (iii) all parts furnished by ARL hereunder that are designed by ARL and
manufactured by ARI shall be free from all defects in materials. ARI agrees that
this warranty shall survive acceptance of and payment for such Repair services.
In the event that ARL requests that ARI obtain any parts from a third party, ARI
shall assign to ARL any warranties obtained from such third party in respect of
such parts or, if such third party warranties are not assignable, shall
cooperate with ARL so as to afford ARL the benefit of such third party
warranties.     e.   Compliance with Law. ARI shall comply in all respects with
all applicable laws, rules and regulations of all Governmental Authorities in
the operations of it business and in carrying out its obligations hereunder.
ARI, at ARL’s expense, shall use reasonable commercial efforts to cause the Cars
to comply, and ARL agrees that each User Lease entered into or renewed after the
date hereof shall require the User there under to comply, in all respects with
all applicable laws, rules and regulations of the Regulatory Authorities. In the
event that such laws, rules or regulations require any alteration of a Car, or
in the event that any equipment or appliance of a Car shall be required to be
changed or replaced, or in the event that any additional or other equipment or
appliance is required to be installed on a Car in order to comply with such
laws, rules or regulations, ARI shall notify ARL that such Alteration is
required and, ARL so instructs, at ARL’s expense, shall make such alteration,
change, replacement or addition. In addition, promptly after ARI has notice that
any laws, rules or regulations will or may require an Alteration, ARI shall
notify ARL whether ARI believes, in the exercise of its good faith business
judgment, that such law, rule or regulation should be contested.

1.1   REPAIR SERVICE PAYMENTS. For Repair Services provided under this agreement
by ARI, ARL will pay for:

i) Materials and parts utilized in the performance of these services. A) ARI’s
actual cost of purchasing such materials or parts including inbound freight,
[*****] or B) if ARI manufactures such material or parts, ARI’s then current
market selling price for such materials or parts, plus ii) labor costs at an
initial hourly rate of [*****] per car, as adjusted by the parties pursuant to
the terms of section 1(a). iii) AAR repair work to ARL’s cars will be billed
[*****].

8



--------------------------------------------------------------------------------



 



EXHIBIT B
AMERICAN RAILCAR LEASING LLC
FLEET SERVICES
1. ARI shall provide the following services to ARL:

  i)   Shop loading logistical support. (Equivalent of [*****] personnel with
all associated expenses) at a cost of [*****]. The logistical support is defined
as the following:

  a)   Activities and reporting necessary to coordinate efficient loading of ARL
cars into ARI shops.     b)   Turn around days of ARL cars in the same time
frame as the turn around days as provided to any other person, in any event not
to exceed 45 days.     c)   Reporting of available capacity for ARL cars in ARI
shops 6 weeks out.     d)   Continued maintenance of appropriate inventory
levels to support timely thru put of cars in ARI repair facilities.     e)  
Proactive and confidential reporting to ARL of any maintenance trends that
affect the ARL fleet.     f)   Separation of cost responsibility on all ARL’s
BRC’s at the shop level.     g)   Electronic status reports of ARL cars in ARI
shops on a daily basis.

In addition, ARI will provide, on an Ad Hoc basis, by quote the following
services, it required by ARL.

  a)   Engineering support     b)   Quality manual/regulatory

All costs will be adjusted by the parties pursuant to the terms of Section 1(b).
ii) Ad Valorem Taxes, services as described in Exhibit C, which is attached
hereto, and incorporated herein. The annual cost of such service is [*****].

9



--------------------------------------------------------------------------------



 



EXHIBIT C
AD VALOREM TAXES
Service to be provided for a fleet of approximately [*****] cars for a minimum
period of 12 months. Fee is to be on a flat monthly amount, to include all
normal operating expenses. The only additions would be for travel expense, and
outsourced services, such as legal fees. These additional services require prior
approval of ARL.
Services

  •   Attend the regular meetings of the RSI, at your expense.     •  
Participate in various legal and legislative matters in conjunction with the RSI
and make recommendations to ARL that would be worthwhile to ARL to support
financially. Any travel required as the result of the participation of ARL in
specific efforts would be billed in addition to the monthly rent, after approval
by ARL.     •   Present obsolescence information, compile and present movement
studies, protest and correct assessor errors in order to assure that all tax
amounts are fair and as small as legally possible. Contest such assessments with
the appropriate taxing jurisdictions and appeal boards as necessary.     •  
Prepare and file all tax returns, in accordance with due dates, or revised due
dates.     •   Sign such tax returns, (with authorization given by ARL).     •  
Provide electronic copies of all tax returns to ARL.     •   Review notice of
assessed value in various states, request work papers if necessary and check
values for accuracy and reasonableness. Correct errors if found, and discuss
corrected values with assessors. If the assessed values are excessive, evaluate
whether to negotiate and/or protest. Contest such assessments with the
appropriate taxing jurisdictions and appeal boards as necessary.     •   All tax
bills should be mailed directly to the Tax Service Supplier. All payments are to
be processed and issued by the Tax Service Supplier in a timely manner. ARL will
fund the Tax

10



--------------------------------------------------------------------------------



 



      Service Supplier prior to the Tax Service Supplier paying the tax bills.
The Tax Service Supplier will provide information in detail showing the payments
made.     •   The Tax Service Supplier will provide ARL, on an annual basis,
with electronic copies of all tax bills and cancelled checks.

Litigation
The Tax Service Supplier will represent ARL in any litigation of tax matters.
Any such litigation of tax matters be it for ARL or part of a class action, must
be agreed to by ARL in advance.
EXHIBIT D
AMERICAN RAILCAR LEASING, LLC
As specified in Section 3 (b), TERM, the compensation due ARI for Services
relating to the termination of this Agreement shall be as follows:

  a.   [*****] per hour, based on an eight (8) hour day.     b.   All hours over
eight (8) per day payable at the rate of [*****] per hour.     c.   If travel is
involved, ARL shall pay all reasonable travel, food, and lodging expenses.    
d.   For days involving travel only, a maximum of [*****] hours at the [*****]
per hour rate is chargeable, plus reasonable travel expenses.     e.   Copies,
facsimiles, magnetic media, and other office supplies will be charged at ARI’s
prevailing rate at the time of Services, which shall be consistent with
reasonable commercial rates.

11



--------------------------------------------------------------------------------



 



ADDENDUM TO:
FLEET SERVICES AGREEMENT
DATED: JANUARY, 1, 2008
Between:      American Railcar Industries and American Railcar Leasing, LLC
For the purposes of this Agreement, the language underlined below has the same
meaning with regard to payment of invoices:
Section 2, PAYMENT, Paragraph 2, reads as follows:
“All invoices are due and payable by ARL to ARI via wire transfer within 5
business days at the end of a month for which the invoices are due. Any
disbursements made by ARI on behalf of ARL will be paid on ARL’s behalf in a
timely manner and ARL will reimburse ARI upon notification for any such
disbursements.”
In a meeting in Todd Emro’s Office on February 22, 2008, the Parties agreed that
the following language has the same meaning as the underlined language above:
“services were provided.”

     
AMERICAN RAILCAR INDUSTRIES
  AMERICAN RAILCAR LEASING, LLC
 
   
/s/ Alan C. Lullman
  /s/ H. L. McKinstry
 
   
Alan C. Lullman – Sr. Vice President
  Harry McKinstry – VP Finance & Controller
 
   
Date:    February 26, 2008
  Date:    February 26, 2008
 
 
 

12